Citation Nr: 0315052	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  98-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma, right 
eye. 

2.  Entitlement to service connection for glaucoma, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in December 1998.  The case was remanded in July 1999, and 
the veteran testified before the undersigned member of the 
Board by means of a videoconference hearing in September 
1999.  

The Board issued a decision in November 1999, which affirmed 
the RO's determination that service connection for glaucoma 
was not warranted.  The veteran subsequently appealed the 
Board's November 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, the Court 
issued an Order in March 2001 vacating the Board's decision.  
The Board then remanded the claim in October 2001 for further 
development of the record.  The request was completed and a 
supplemental statement of the case was issued in February 
2003.  This claim is again before the Board.     

The Board notes that an April 2003 rating action by the RO 
denied service connection for hearing loss and tinnitus.  
However, it does not appear that a notice of disagreement 
from this determination has been received at the RO to 
initiate an appeal.  See 38 U.S.C.A. § 7105 (West 2002).  
Those issues are therefore not before the Board at this time.


FINDING OF FACT

Glaucoma, right eye, was manifested during the veteran's 
period of active military service.


CONCLUSION OF LAW

Glaucoma, right eye, was incurred during the veteran's active 
duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2002 letter and February 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical records, and VA 
examination report in February 1998 and January 2003.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran had distant and 
near vision of 20/20 in both the left and right eyes in his 
July 1963 enlistment examination.  Separation examination in 
April 1967 showed that the veteran's distant vision 
(uncorrected) was 20/70 in the right eye and 20/20 in the 
left eye.  However, it was noted that the visual impairment 
in the veteran's right eye was "not considered disabling."  
There is no diagnosis of glaucoma in any of the service 
medical records or on separation examination.  Clinical 
examination upon separation in the category described as 
eyes-general shows that clinical examination was normal.

Post-service medical records show that the veteran was 
treated for glaucoma by N. Douglas Baker, M.D. with Opthalmic 
Surgeons & Consultants of Ohio, Inc. Records from Dr. Baker 
dated October 1997 to January 1998 show that the veteran was 
diagnosed with significant open angle glaucoma in the right 
and left eyes, with the right eye being worse in October 
1997.  In November 1997, the veteran underwent argon laser 
trabeculoplasty on the right eye.  Medical records from Dr. 
Baker from November 1997 through March 2002 show continual 
treatment for the veteran's bilateral glaucoma.  

The veteran underwent a VA examination in February 1998.  The 
examination report reflects that the veteran advised the 
examiner that he was not sure how long he had had glaucoma, 
but he was taking medication for his eyes.  Examination 
revealed near distance in the right eye of 20/70 (uncorrected 
and corrected) and far distance of 20/200 (uncorrected) and 
20/50 (corrected).  It was indicated that the veteran did not 
have any diplopia.  The veteran was diagnosed with glaucoma 
in the right eye, status post laser surgery in the right eye, 
endothelial deposits in the left eye, glaucomatous visual 
field defect in the right eye and presbyopia in both eyes.

A June 2000 statement from Dr. Baker noted that the veteran 
related to the examiner that he had elevated intraocular 
pressures when he left service in his early 20's.  He said 
that the examiner at that time told him to see an 
ophthalmologist for his eye pressure.  According to Dr. 
Baker, he believed that it is possible and it is also 
probable that the veteran had glaucoma in the right eye in 
service.  He further stated that the veteran had a 
significant amount of cup-to-disc ratio asymmetry meaning the 
right eye had significantly more damage than the left.  The 
examiner surmised that he probably had elevated intraocular 
pressures for many years.    

A January 2003 VA examination report was performed for the 
purpose of determining the etiology of the veteran's 
glaucoma.  Following examination and review of the records, 
the examiner indicated that the veteran's experiences in 
service, specifically his work with diesel engines, exposure 
to fumes on the dock, and the fatigue associated with combat 
readiness, are not related to his glaucoma.  Further the 
examiner indicated that it was possible that he had glaucoma 
or developed glaucoma during his active duty.  The examiner 
stated that he based this possibility on the fact that there 
was no intraocular pressure measurements available to review 
on any exam in service and no refractive error information to 
know whether or not his visual acuity at his separation 
examination was due to refractive error or an early sign of 
optic nerve damage.      

In a report of contact dated February 2003, the RO indicated 
that the January 2003 VA examiner clarified that while he 
could not rule out the possibility that the veteran developed 
glaucoma in service, it was less than a 50 percent chance, or 
not at least as likely as not, that the veteran's glaucoma 
had its onset in service or was related to service.  

The veteran's essential argument is that his glaucoma is 
related to service.  During a December 1998 hearing before 
the RO, the veteran testified that he did not experience any 
problems with his eyes during service.  However, he stated 
that upon his discharge from service he was advised to seek 
treatment for his right eye.  The veteran testified that he 
did not seek any treatment for his eyes until 1997.

In September 1999, the veteran was afforded a videoconference 
hearing, conducted by the undersigned.  During this hearing, 
the veteran testified again that he did not experience any 
difficulty with his eyes during service, but was advised to 
seek treatment for his right eye upon discharge.  He also 
testified that he thought his glaucoma was related to service 
because of the type of machinery that he was around during 
service.  Specifically, the veteran testified that he was 
around a lot of diesel engines.  The veteran also testified 
that his glaucoma could be the result of his high blood 
pressure. 

Upon review, the evidence demonstrates some loss of visual 
acuity of the right eye during service.  While there are no 
medical records showing treatment for his right eye until the 
late 1990's, the February 1998 VA examination report revealed 
that the veteran continued to experience significant vision 
loss in his right eye after service.  The February 1998 VA 
examiner indicated that the veteran's current vision loss in 
his right eye was caused by a glaucoma visual field defect.  
Therefore, the question is whether the veteran's current 
glaucoma, which is causing his visual field defect in his 
right eye, was present in service that caused his vision loss 
in his right eye at that time.        

The evidence shows that Dr. Baker opined that it is probably 
that the veteran's glaucoma in his right eye was present in 
service.  In contrast, the January 2003 VA examiner opined 
that it was not at least as likely as not (less than 50 
percent) that his glaucoma was present in service.  The Board 
finds that the opinions of Dr. Baker and the January 2003 VA 
examiner are both well reasoned and based upon examination of 
the veteran and a review of his prior medical records.  
However, Dr. Baker's opinion is more persuasive in that it is 
supported by the service medical records, which show loss of 
vision in his right eye during service.  Further, the fact 
that glaucoma caused the veteran's loss of vision in his 
right eye in service can be reasonable inferred from the 
February 1999 VA examiner's finding that the veteran's 
current vision loss in his right eye is caused by a glaucoma 
visual field defect.  This inference is also supported by Dr. 
Baker's opinion.  

As there is no other competent medical evidence explaining 
the cause of the veteran's vision loss in his right eye in 
service other than glaucoma, the Board finds that a 
reasonable doubt exists as to whether the veteran's glaucoma, 
right eye, is related to service.  38 U.S.C.A. § 5107(b).  In 
such cases, the question is to be resolved in the veteran's 
favor.  The Board therefore concludes that service connection 
for glaucoma of the right eye is warranted. 


ORDER

Entitlement to service connection for glaucoma, right eye, is 
warranted.  To this extent, the appeal is granted.  


REMAND

Whereas the evidence of record is arguably adequate to allow 
for appellate review of the left eye issue on a direct 
service connection basis, the fact that service connection 
for right eye glaucoma has been established as a result of 
the above decision of the Board raises the possibility that 
the veteran's glaucoma of the left eye may be secondarily 
related to the now service-connected right eye glaucoma.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The question of secondary service connection for left eye 
disability is clearly a medical question, and further 
examination and a medical opinion are necessary before the 
Board may properly proceed with appellate review of the left 
eye disability issue.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.	The veteran should be scheduled for a 
VA eye examination to ascertain the 
etiology of the glaucoma of the left 
eye.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion 
as to whether the service-connected 
right eye glaucoma caused the left eye 
glaucoma, or whether the left eye 
glaucoma has been aggravated by the 
right eye glaucoma.  If the examiner 
is of the opinion that the left eye 
glaucoma has been aggravated by the 
right eye glaucoma, he or she should 
indicate the degree of aggravation.  

2.  After completion of the above and any 
additional development the RO deems 
necessary, the RO should review the 
expanded record and determine if service 
connection for left eye glaucoma is.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

